DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction

The Applicants elects Species II, upon which Claims 5 – 10 read .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 recites “… for correcting any pixel in the image according to a first difference …” (Emphasis added) It creates ambiguity is the image directed to a two-dimensional image or capturing images of the model of the eye or captured images?

Claim 5 recites “… as part of the correction algorithm …” (Emphasis added) There is insufficient antecedent basis for this limitation in the claim 

Claim 10 recites “…using the correction algorithm …” (Emphasis added) There is insufficient antecedent basis for this limitation in the claim 

Dependent claims not mentioned specifically above inherit the deficiencies from the claims on which they depend.

Claim Objections

Regarding claim 5, No art was found that could fully teach the claim as recited.  Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 5, either singly or in an obvious combination of references, in particular,
“…capturing images of the model of the eye using at least one image capturing device aimed
at the model of the eye in which the at least one image capturing device is to be used when imaging
an actual eye;
identifying vertices of the physical reference lines according to a given projection
technique for displaying generally hemispherical-shaped body in a two-dimensional image in the
captured images;
obtaining an idealized placement of the vertices of the physical reference lines according
to the given projection technique;
performing bilinear interpolation to determine a first surface for correcting any pixel in the
image according to a first difference between the identified vertices in the captured images and the
idealized placement in an x-axis, and a second surface for correcting any pixel in the image
according to a second difference between the identified vertices in the captured images and the
idealized placement in a y-axis; and
storing the first surface and the second surface as part of the correction algorithm such that
any pixel of an image captured according to how the image capturing device is to be used when
imaging the actual eye is corrected using the first surface to adjust a given pixel in the x-axis and the second surface to adjust the given pixel in the y-axis.”.

The closest prior art discovered is the combination of Yoshioka et al. (Patent: 10,410,083 B2), Brenzer et al. (Publication: 2017/0032214 A1), Iwasaki (Publication: 2016/0014327 A1), and Hager et al. (Publication: 2013/0321583 A1). 
However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 5, either singly or in an obvious combination.

Regarding claims 6 – 10 depends on claim 5 with no art was found that could be applied to the claim 5 as recited.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616